Title: From George Washington to Major General William Heath, 30 March 1777
From: Washington, George
To: Heath, William

 

Dear Sir
Head Quarters Morris Town 30th March 1777

Since mine of yesterday, I recd your favor of the 16th: The fortunate arrival of Arms at portsmouth will remove all difficulties which you laboured under for want of them, and I therefore hope that your next will inform me that some of your Troops are on their march to peekskill as well as to Ticonderoga. You will see the Necessity of sending part to peekskill, as quick as possible, by my letter of Yesterday.
Major Austin is a Gentleman, and a Man of sense, and before the unfortunate Step at the plains was esteemed an excellent Officer. His excuse for his Conduct is certainly, strictly considered, rather an aggravation of his Crime, for there can not be a greater failing in a Soldier than drunkenness. This however might have been the effect of an unguarded hour, if so, Major Austin has undergone a punishment equal to the offence. But I think I have heard that he is apt to drink, that is a matter that should be fully cleared up before I could consent to his coming into the Army again. If upon enquiry, you find that his general Character, before and since, is that of a Man of sobriety, I should think he might be intrusted with a Commission again. I am Dear Sir Yr most obt Servt

Go: Washington

